UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1346


GREGORY BYERS, on behalf of Nicole Byers,

                      Plaintiff – Appellant,

          v.

MARLBORO COUNTY SCHOOL DISTRICT,

                      Defendant – Appellee.




Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cv-01367-TLW)


Submitted:   August 18, 2011                 Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Byers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory    Byers    appeals    the   district        court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint, filed on behalf

of   his   daughter.    We     have   reviewed   the    record    and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Byers v. Marlboro County Sch. Dist., No.

4:10-cv-01367-TLW (D.S.C. Mar. 21, 2011).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       2